DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 6, 2021 has been entered.
Claims 1, 3-7, 11, 13 and 21 are pending in the application. Claims 1, 6, 7, and 11 have been amended. Claims 21 is newly added. Claims 1, 3-7, 11, 13 and 21 will presently be examined to the extent they read on the elected subject matter of record.

Status of the Claims
	The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections are newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3-7, 11, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shinde et al. (WO 2016/100550) in view of Ganuza (US 2013/0205850). Ganuza cited by Applicant on the IDS filed 5/18/2018. Shinde et al. cited by Applicant on the IDS filed 3/21/2019.  
Applicant’s Invention
Applicant claims a method of plant enhancement comprising administering to a plant, seedling, or seed a composition comprising 5-30% by volume of microalgae Chlorella cells in combination with at least one active ingredient to enhance at least one plant characteristic, and wherein the at least one active ingredient is iron, the plant characteristic is selected from the group consisting of root length and root mass and the plant is turf grass.  Applicant claims a method of preparing a composition comprising diluting Chlorella cells to a concentration of 5-30% solids by weight; and mixing the microalgae cells with iron.

Determination of the scope of the content of the prior art
(MPEP 2141.01)
	Regarding claim 1, Shinde et al. teach a method of plant enhancement which includes administering a plant a liquid composition treatment which includes a culture Chlorella (page 2, paragraph [0005]). 
	Regarding claims 1, 6 and 7, Shinde et al. teach the plant characteristic is root length and root mass (page 5, paragraph [0020]).
Chlorella cells (page 22, paragraph [0069]).
	Regarding claim 1, Shinde et al. teach the effective amount in a foliar application of the mixotrophic Chlorella based liquid composition comprise a concentration in the range of 2-10 mL/gallon, resulting in a reduction of the percent solids of mixotrophic Chlorella whole cells from 5-30% (page 47, paragraph [0113]). 
Regarding claim 1, Shinde et al. teach experiments were conducted to determine if an application of a low concentration mixotrophic Chlorella based composition (designated “PhycoTerra” or “PT”) to turf affected the yield of the plants. The composition was applied to turfgrass at 6 different concentrations with urea. Shinde et al. teach the shoot weight was found to be <30% higher than the untreated control and all application rates gave significantly higher shoot weight than was achieved with application of Acadian at a 21-day interval of application (page 120, paragraph [0215]).
	Regarding claim 4, Shinde et al. teach administration of the composition can be by soaking a seed in the composition prior to planting; contacting soil in an immediate vicinity of a planted seed with an effective amount of the composition; contacting roots of a plant with an effective amount of the composition hydroponically; contacting an effective amount of the composition to an accessible position of the plant after emergence (page 3, paragraph [0009]).
	Regarding claim 4, Shinde et al. teach the administration of the mixotrophic Chlorella based liquid composition treatment comprise soaking the seed in an effective amount of the liquid composition before planting the seed (page 40, paragraph [0102]).
Chlorella based liquid composition treatment comprise contacting the soil in the immediate vicinity of the planted seed or plant with an effective amount of the liquid composition (page 41, paragraph [0104]).
	Regarding claim 13, Shinde et al. teach the composition include pasteurization and stabilization of a low concentration of mixotrophic Chlorella whole cells (page 2, paragraph [0004]).
	Regarding claim 21, Shinde et al. teach some embodiments include turf contacted by the composition, the turf having an improved characteristic (page 7, paragraph [0028]). Shinde et al. teach types of turf grass found in Arizona include hybrid Bermuda grasses (e.g., 328 tifgrn, 419 tifway, tif sport) (page 9, paragraph [0041]).
	Shinde et al. teach the mixotrophic Chlorella based composition is diluted to a lower concentration for an effective amount in a foliar application b mixing a volume of the composition in a volume of water (page 47, paragraph [0113]).
	Shinde et al. teach the composition is applied without separate addition to or supplementation of the composition with other active ingredients not found in the mixotrophic Chlorella whole cells and accompanying culture medium from the mixotrophic culturing process, however, in some embodiments the augmentation of the base composition with any of the foregoing is contemplated (page 13, paragraph [0050]). In Table 4, Shinde et al. teach samples of mixotrophically cultured Chlorella whole cells were analyzed for content. Iron was present in the range of 80-200 (pages 50-51, Table 4). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Shinde et al. do not specifically disclose the combination with at least one active ingredient that is iron or the method of preparing the composition as claimed in claim 11.  It is for this reason Ganuza is added as a secondary reference.
Ganuza teaches the supplemental minerals comprise iron (page 2, paragraph 17). Ganuza teaches the fertilizer composition may be configured to be a liquid, a dry flake, and/or a powder. The essential nutrients for plants may include primary nutrients, secondary nutrients, and micronutrients capable of being assimilated, reversibly chelated, and absorbed by microalgae. In further embodiments, the fertilizer is distributed to plants, crops and/or soil with water through irrigation systems such as, but not limited to, drip lines or spraying. The fertilizer may be distributed to plants, crops and/or soil in a dry flake or powder form. Dry flake or powder applications may comprise shaking or sprinkling directly on the leaves, stalk or vine; shaking or sprinkling directly on the ground immediately proximate to the plant; and/or mixing the flakes or powder with the soil in which the plant is growing or will be planted (claims 4, 5, 15, soil) (page 7, paragraph 52).
	Ganuza teaches the amount of fertilizer or phyto-nutrient product to use and methods of applying fertilizer and phyto-nutrient products vary based on the condition of the soil, time of year, plant yield and the type of plant growing in the soil. The microalgae mineral profile is customized for the nutritional requirements of grasses (page 8, paragraph 54).



Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Shinde et al. and Ganuza and use a combination of Chlorella cells and the active ingredient, iron, in the fertilizer compositions. Shinde et al. teach a method of plant enhancement which includes administering to a plant a liquid composition treatment which includes a culture of Chlorella. Shinde et al. teach experiments were conducted to determine if an application of a low concentration mixotrophic Chlorella based composition (designated “PhycoTerra” or “PT”) to turf affected the yield of the plants. While Shinde et al. teach the composition is applied without separate addition to or supplementation of the composition with other active ingredients not found in the mixotrophic Chlorella whole cells and accompanying culture medium from the mixotrophic culturing process, however, Shinde et al. also specifically teach in some embodiments the augmentation of the base composition with any of the foregoing is contemplated, particularly with active ingredients found in the mixotrophic Chlorella culture . One of ordinary skill in the art would have been motivated to use iron in the compositions because Shinde et al. teach samples of mixotrophically cultured Chlorella whole cells were analyzed for content and iron, which is found in the mixotrophic Chlorella culture, was present in the range of 80-200. In addition, based on the teachings of Ganuza, one of ordinary skill in the art would have been motivated to adjust the amount of fertilizer or phyto-nutrient product to use and methods of applying fertilizer and phyto-nutrient products vary based on the condition of the soil, time of year, plant yield and the type of plant growing in the soil. Ganuza further teaches that the microalgae mineral profile is customized for the nutritional requirements of grasses, which includes the addition of specific amounts of iron to form a fertilizer for plants that would further enhance the plant characteristics of the grasses, specifically turf grass. 
Regarding the method of preparation, one of ordinary skill in the art would have been motivated to use the example of the preparation of a Chlorella composition and iron as indicated in Example 7 of Ganuza as a matter of experimentation and optimization. Ganuza teaches that the Chlorella is enriched with a profile of minerals, including iron that is added to a culture of Chlorella. The enriched Chlorella cells are administered to the plant through a spray or drip irrigation system in a fertilizer solution comprising water. The adjustment of particular conventional working conditions (e.g., preparation) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed August 6, 2021 have been fully considered but they are not persuasive. Applicant argues the data suggest that the iron treatment alone had a minimal effect on root DW and surprisingly, when PhycoTerra® was applied at 7.5 liters/acre in combination with the iron there was a significant increase in root DW compared with the untreated control and the PhycoTerra® alone treatment groups. Applicant argues this surprising growth effect, which was particularly striking in the fairway turf, suggests a synergistic effect resulting from the combination of PhycoTerra® and iron. In response to Applicant’s argument, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. In reviewing Example 11, the PhycoTerra® product included 10% solids of whole pasteurized Chlorella cells, potassium sorbate, and phosphoric acid, which is combined with 6% iron. The claims are drawn to a method of plant enhancement comprising administering to a plant, seedling, or seed a composition comprising 5-30% by volume of microalgae Chlorella cells in combination with at least one active ingredient to enhance at least one plant characteristic, and wherein the at least one active ingredient is iron. The Chlorella cells used in the example is a commercial product that comprises 10% solids of whole pasteurized Chlorella cells, potassium sorbate, and phosphoric acid, which is not currently claimed. In addition, 6% of iron was used in the composition, however, the claims don’t recite a percentage of the iron in the composition. It cannot be determined if the composition claimed, any Chlorella cells and iron at any weight percentage, will provide the same results as the actual composition used comprising 10% solids of whole pasteurized Chlorella cells, potassium sorbate, and phosphoric acid and 6% iron. 
The data in Fig. 10 indicates that PT + Fe-3.7, which is an application rate of 3.7 Liters/acre, does not provide an increase in Root DW on the turf ‘green’ and very little increase on turf ‘fairway’. The data does indicate that PT + Fe-7.5, which is an application rate of 7.5 Liters/acre, does provide an increase in Root DW on the turf ‘green’ and an increase on turf ‘fairway’ when compared to PT-7.5, alone and Mock PT + Fe-7.5. However, this data taken as a whole indicates that an increase in Root DW is dependent on the concentration of the actives, the application rate and the Chlorella cells composition. Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  
The claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/
Examiner, Art Unit 1616        
                                                                                                                                                                                                    /JOHN PAK/Primary Examiner, Art Unit 1699